UNITED STATES DISTRICT COURT
,WESTERN DISTRICT OF NEW YORK

 

TYRONE HOUSTON,
Plaintiff,

 

DECISION AND ORDER
V. l4-CV-6609

R. COVENY, et al.,
Defendants.

 

Preliminary Statement

 

Pro se plaintiff Tyrone Houston (“plaintiff”) brought this
action pursuant to 42 U.S.C. § 1983, alleging violations of his
First, Fifth, Eighth, and Fourteenth Amendment rights. §eerCompl.
(Docket #1]3.- Plaintiff alleges that prison staff retaliated
against him for filing grievance reports and another lawsuit that

was recently dismissed. Idl; see Houston v. Sheahan et al., No.

 

lB-Cv-6594 FPG, 2019 WL 1060651 (W.D.N.Y. Mar. 6, 2019). All the
defendants but C.O. Cady' have been. dismissed. and “[t]he sole
remaining claim in this lawsuit is the allegation that on September
22, 2015, C.O; Cady conducted a retaliatory pat frisk.” Docket #
104.

Presently before the Court is plaintiff’s motion to compel
video footage and other documents responsive to his discovery
requests. Docket # 102.- Plaintiff’s motion was filed on December
10, 2018. This Court previously issued an order directing

defendants to preserve video and audio recordings of plaintiff’s

tier and grievance hearings. Docket # 67. For the reasons that
lfollow, plaintiff’s motion to compel is denied.
Discussion

Plaintiff requests that defendants disclose 'video footage
from 9/8/15, 9/29/15, 9/30/15, lO/l/l$, 10/6/15, `11/6/15,
12/22/15, and 12/31/15 grievance and tier hearings. §d; On March
lB, 2017, this Court issued an order granting plaintiff’s motion
to preserve video and audio recordings of his tier and grievance
hearings from these same dates, Docket # 67. Plaintiff renews
his request and.specifically wanted two of the tapes, from 12/22/15
and 12/31/15, for a deposition that occurred at Sing Sing
Correctional Facility on December 12, 2018. §d;_ Plaintiff
initially requested the videos in his first set of interrogatories
to which defendants responded by stating the following: “Objection
to the form of the request, the scope of the discovery request and
the relevancy. The video of the incident in question (September
22, 2015) will be shown to plaintiff at his deposition.” Docket
# 96, at 5; Docket # 99, at 2.

Rule 26 of the Federal Rules of Civil Procedure provides that
“[p]arties may obtain discovery regarding any nonprivileged matter
that is relevant to any party's claim.or defense . . . .” Fed. R.
Civ; P. 26(b){l). “Relevance ‘has been, construed broadly to
encompass any matter that bears on, or that reasonably could lead

to other matter that could bear on any issue that is or may be in

the case.”’ Albino v. Glob. Equip. USA, Ltd., No. 6:14-CV-

 

06519(MAT), 2017 WL 3130380, at *l (W.D.N.Y. July' 24, 2017)

(quot;i.ng Oppenheimer Funa, Inc. v. sanders, 437 U.s. 340, 351

 

(1978)). The Court has broad discretion in deciding a motion to

compel discovery. See Grand Cent. P'ship, Inc. v. Cuomo, 166 F.Bd

 

473, 488 (2d Cir. 1999).

Defendants cannot produce video footage they do not have.
Defense counsel represents that video from the relevant incident
on September 22, 2015 was shown to the plaintiff at a deposition
on December 12, 2018, and that he “do[es] not possess any other
videos.” Docket # 102. The plaintiff is insistent that DOCS has
the demanded_ videos because this Court ordered those videos
preserved. The Court, in its previous order, was quoting
plaintiff’s own motion to preserve evidence and was not commenting
on whether the videos existed and were preserved. §ee Docket ##
57, 67. Defense counsel is presumably aware of his obligations
under Federal Rule of Civil Procedure 26 to disclose relevant
documents he has in his “possession, custody, or control”, under
Rule 11 not to make false representations to the Court, and to
obey orders of this Court such as the March 13, 2017 order
requiring that existing video footage be preserved.

Plaintiff also requests “medical records” related to ‘the
12/22/15 and 12/31/15 incidents. Docket # 102. Defendants contend

that plaintiff's medical records are available for his review at

the correctional facility where he currently resides and that
plaintiff has been able to access his medical records in the past.
Docket # 104. Defendants have also provided plaintiff with copies
of his own medical records from September 9, 2015 to April 7, 2016.
;d;; Docket # 101.

The Court accepts defense counsel;s representation that DOCS
preserved all videos after the Court’s order of March 13, 2017 and
that plaintiff has been provided with his own medical records and
has ready access to them. Accordingly, plaintiff’s motion to

compel is denied.

IT IS SO ORDERED.

   
  

 

JONATHAL'I w. V§'ELDMAN _
ized States Magistrate Judge

Dated: April 8, 2019
Rochester, New York

